Citation Nr: 0713031	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  92-20 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability, 
to include as secondary to service-connected left knee 
disability.

2.  Entitlement to service connection for a right knee 
disability, to include as secondary to service-connected left 
knee disability.

3.  Entitlement to an increased rating for post-operative 
residuals of an injury to the right (major) radius and ulna, 
currently evaluated as 10 percent disabling after a 20 
percent deduction for impairment existing prior to service 
under the provisions of 38 C.F.R. § 4.22.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant/Veteran and his wife


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


REMAND

The veteran served on active duty from October 1977 to 
February 1979.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  The appeal has a very lengthy 
procedural history and has been before the Board ten times 
and before the United States Court of Appeals for Veterans 
Claims (Court) three times.  The appeal is now before the 
Board on remand from the Court.  

In May 2006, the Court granted a Joint Motion for Remand on 
the issues set forth on the cover page of this decision.  The 
remand is to provide the veteran with notice of his rights 
and responsibilities under the Veterans Claims Assistance Act 
of 2000 (VCAA) with respect to the issues of entitlement to 
service connection for a back disability and for a right knee 
disability as secondary to his service-connected left knee 
disability.  Upon remand, VA is also to provide the veteran's 
representative with a copy of an April 2003 rating decision 
finding that new and material evidence had not been received 
to reopen a claim as to whether a 20-percent deduction for 
pre-existing impairment was appropriate when evaluating the 
veteran's right upper extremity disability.  The Board does 
not have the authority to develop claims and, as such, must 
remand the issues remaining on appeal to ensure that all 
directions from the Joint Motion are completed.  

Therefore, this matter is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

1.  Provide VCAA notice to the veteran 
with respect to the claims of entitlement 
to service connection for a back 
disability and for a right knee 
disability as secondary to service-
connected disability.  Perform all 
necessary development of the claims.

2.  Provide the veteran and his 
representative with a copy of the April 
2003 rating decision finding that no new 
and material evidence was received to 
reopen the claim of whether a 20-percent 
deduction for pre-existing impairment 
under 38 C.F.R. § 4.22 was appropriate 
when evaluating the right upper extremity 
disability.  Advise the veteran and his 
representative of the appropriate time 
limits regarding appeal of the rating 
decision.

3.  When the development requested has 
been completed, the case should be 
reviewed based on all evidence of record.  
If the veteran properly appealed the 
April 2003 rating decision, the issue 
should be prepared for appellate review 
in conjunction with the claim of 
entitlement to an increased rating for 
post-operative residuals of an injury to 
the right radius and ulna as it has 
previously been found to be inextricably 
intertwined with that issue.  If the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to cure procedural defects and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



